No. 2-09-0282     Filed: 3-30-10
______________________________________________________________________________

                                              IN THE

                                APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

MARK BOHNE, SUSAN BOHNE, EUGENE               ) Appeal from the Circuit Court
BOHNE, DORIS FLETCHER, ROBERT                 ) of Kane County.
CUNDIFF, JUANITA CUNDIFF, IRMGARD             )
HAUSER, LOURETTA NASH, JULIE                  )
MORGAN, ROBERT BELLUOMINI,                    )
RICHARD GENZ, and GERALDINE GENZ,             )
                                              )
       Plaintiffs-Appellees and               )
       Cross-Appellants,                      )
                                              )
v.                                            ) No. 05--MR--273
                                              )
La SALLE NATIONAL BANK, as Trustee )
Under Trust No. 39201, and                    )
WILLIAM DWYER,                                )
                                              )
       Defendants-Appellants and              )
       Cross-Appellees                        )
                                              ) Honorable
(Kevin Hauser and Richard Reuter, Plaintiffs; ) Michael J. Colwell,
Dorothy Dwyer, Defendant).                    ) Judge, Presiding.
______________________________________________________________________________

       PRESIDING JUSTICE ZENOFF delivered the opinion of the court:

       In July 2005, plaintiffs, Mark Bohne, Susan Bohne, Eugene Bohne, Doris Fletcher, Robert

Cundiff, Juanita Cundiff, Kevin Hauser, Louretta Nash, Julie Morgan, Richard Reuter, Robert

Belluomini, Richard Genz, and Geraldine Genz,1 filed a multicount complaint against defendants,


       1
           Plaintiff Kevin Hauser was subsequently dismissed from the case and his mother, Irmgard

Hauser, joined in his place. Plaintiff Richard Reuter was also dismissed from the case after he sold
No. 2--09--0282


La Salle National Bank, William Dwyer, and Dorothy Dwyer,2 seeking a declaration of plaintiffs'

rights to use a quarry, located on property held in trust by La Salle National Bank (La Salle) for the

benefit of William Dwyer (Dwyer). Following a bench trial, the trial court entered judgment for

defendants on eight of plaintiffs' counts. On one count, the trial court entered a declaratory judgment

in favor of plaintiffs, stating that plaintiffs and their successors-in-interest have the right to use all

of the surface waters of the quarry for recreational purposes and that defendants do not have the right

to unreasonably interfere with plaintiffs' use of the quarry. Defendants appeal from the judgment

in favor of plaintiffs, and plaintiffs cross-appeal from the judgment in favor of defendants. For the

reasons that follow, we affirm.

                                         I. BACKGROUND

         Due to the voluminous nature of the record, we recite here only those facts

necessary for a basic understanding of the case and the issues addressed in this decision.

Any other facts necessary to the disposition of the issues will be discussed as required.

                                         A. Quarry History

         Many of the relevant facts of this case are undisputed. In 1925, Paul Froetscher and

Frank Casurella platted the Fox River Beach Subdivision in South Elgin, Illinois. Lot 55 of

the subdivision consisted mostly of a former limestone quarry that had been allowed to fill

with water. Lot 55 was surrounded by residential lots. Froetscher and Casurella marketed

the subdivision as a resort community with a clubhouse and other amenities, and they


his property on the quarry.
         2
             Defendant Dorothy Dwyer was voluntarily dismissed from the case by plaintiffs prior to

trial.

                                                   -2-
No. 2--09--0282


advertised that the purchase of a residential lot included a free undivided interest in the

"Mammoth Swimming Pool," i.e., the quarry, for recreational activities such as swimming,

boating, fishing, and skating. While not all of the amenities of the full resort community

that Froestcher and Casurella envisioned were realized, over the years all of the residential

lots surrounding lot 55 were purchased, including those quarryside lots owned by

plaintiffs at the time of trial.

       From the late 1920s until approximately 2005, people who owned property in the

subdivision, including property not located directly on the quarry, regularly used the

quarry for recreational purposes. Some of the owners with property on the quarry made

improvements to their properties to facilitate their access to and use of the quarry. With

respect to plaintiffs specifically, the Hausers improved their property by constructing a pier

and installing a cement retaining wall and stairs along the quarry; the Fletchers installed

stairs, laid a cement slab, and put in sand and gravel; Morgan floated a raft in the quarry

near her property; the Cundiffs put pea gravel in the shallow water along their property,

cleaned debris out of the water, and put copper sulfate in the water to get rid of algae and

seaweed; the Bohnes put in a new retaining wall and added a cantilever deck; Belluomini

installed retaining bricks, a waterfall, and a sand beach; and Nash put in sand and several

piers. All plaintiffs believed they had the right to use the quarry for recreational purposes,

based upon their and others' past use of the quarry, although none of plaintiffs' deeds to

their properties contained any language expressly granting them rights to use the quarry.

       In 1950, Dwyer's father, Frank, owned lot 7, which was located on the west side of

the quarry, and Froetscher held title to lot 55. (Froetscher actually owned only an undivided

                                             -3-
No. 2--09--0282


one-half interest in lot 55. The last known owner of the other one-half interest was Casurella. The

current status of Casurella's interest is unknown.) On May 1, 1950, Frank and Froetscher

executed an agreement under which Frank would be permitted to utilize lot 55 in his

operation of a public bathing beach on lot 7. Through lot 7, members of the public would

be permitted to access lot 55 for swimming in exchange for paying an admission fee.

Paragraph 4 of the agreement, however, provided:

       "All persons owning lots in said Fox River Beach Subdivision shall be admitted to

       said Lot 7 for the purpose of exercising such right and privilege of ingress and

       egress to and from said Lot 55 and the Quarry without charge, but no fishing

       privileges are to be extended to any such persons, with exception of second parties,

       in connection with their right of ingress and egress, as herein provided."

Although the original term of the 1950 agreement was for only a little over one year, Frank

and Froetscher subsequently extended the term of the agreement until May 1958.

       On May 1, 1958, Frank and Froetscher's wife, Elsa (Froetscher died in 1957), entered

into another agreement under which Frank would be permitted to utilize lot 55 in his

operation of a public bathing beach on lot 7 until October 1968. This agreement contained

the same paragraph 4 as the 1950 agreement.

       On June 19, 1969, Frank and Elsa executed a contract in which Elsa sold lots 24 and

55 to Frank. Included in that contract was a provision that provided: "This property is

subject to the rights of other property owners of said subdivision for bathing, swimming

and fishing for said Lot 55, Block 3, aforesaid." On the same day, Elsa executed a deed to

lots 24 and 55, which stated that it was "[s]ubject to the conditions contained in the Real

                                                -4-
No. 2--09--0282


Estate Contract Dated 19th day of June, A.D., 1969." Before selling lot 55 to Frank, Elsa told

her daughter that when she sold lot 55, she wanted to make certain that the subdivision

property owners' "water rights" in the quarry were protected. Soon after the Bohnes

purchased their property on the quarry in 1971, Elsa told the Bohnes that when she sold

lot 55 to Frank, she wanted to preserve forever the rights of the subdivision property

owners to use the quarry. The public concession on lot 7 ceased operations in the 1970s.

       Following his purchase of lot 55, Frank put the lot into a trust with La Salle, of which

he was the sole beneficiary. When Frank's health began to fail, Dwyer was added as a co-

beneficiary of the trust. Upon Frank's death in 2000, Dwyer became the sole beneficiary.

       From the 1980s through 2005, Dwyer distributed to people who owned property on

the quarry rules and regulations regarding its use. Following the drowning of a trespasser

in the quarry in 1997, Dwyer's concern over the safety of the quarry and his potential

liability increased. Dwyer requested that the owners of property along the quarry erect

fences to prevent trespassers from accessing the quarry. While many of the property

owners complied, the Nottolinis, owners of a lot on the quarry, did not. In response to the

Nottolinis' failure to erect a fence on their lot, Dwyer erected a fence between the quarry

and the Nottolinis' lot, thereby denying the Nottolinis access to the quarry.

       In July 1999, the Nottolinis filed a complaint in the trial court, seeking a declaration

that because they owned a portion of the quarry bed, they had riparian rights entitling

them to the reasonable use and enjoyment of the surface waters of the entire quarry. ("The

term 'riparian rights' refers, in general, to the rights of an owner of land that borders on a

body of water or watercourse to the use of the water." Alderson v. Fatlan, 231 Ill. 2d 311,

                                             -5-
No. 2--09--0282


318 (2008).) Under the case of Beacham v. Lake Zurich Property Owners Ass'n, 123 Ill. 2d
227, 232 (1988), people who own a portion of a lake bed are entitled to the reasonable use

and enjoyment of the entirety of the surface waters. The Nottolinis also sought an

injunction requiring Dwyer to remove the fence and any other barriers that prevented them

from using the quarry. The trial court granted the Nottolinis the requested relief, but we

reversed on appeal, holding that because the quarry was man-made, it could not be

considered a lake and the Nottolinis could have no riparian rights in it. Nottolini v. La

Salle National Bank, 335 Ill. App. 3d 1015, 1018-19 (2003).

       In 2003, Dwyer circulated a document entitled "Annual License and Permissive Use

Agreement" (Permissive Use Agreement) to the owners of property surrounding the

quarry. Among other things, the Permissive Use Agreement purported to give those

property owners who signed it permission to use the quarry waters for recreational

purposes for a term of one year, in exchange for the property owners' naming Dwyer on

their homeowners' insurance policies, indemnifying Dwyer from any liability or damages

that might result from the use of the quarry, paying an annual license and assessment fee

of $350, and complying with the rules and regulations set by Dwyer. Although several

property owners sent money to Dwyer to aid in insurance costs, only one property owner

signed the Permissive Use Agreement.

       Finally, in 2005, Dwyer informed plaintiffs that until his concerns about liability

were addressed, plaintiffs would not be permitted to use the quarry. Also in 2005, Dwyer

went to the South Elgin police department and informed the police that he had liability

concerns about the use of the quarry, that until his concerns were addressed he did not

                                            -6-
No. 2--09--0282


want anyone using the quarry, and that he might be contacting the police to assist him in

enforcing his no-trespassing policy on the quarry.

                                     B. Current Litigation

       Thereafter, in July 2005, plaintiffs instituted the present case by filing an eight-count

complaint that sought declaratory and injunctive relief recognizing and protecting their

claimed rights to use the quarry for recreational purposes. In support of this requested

relief, count I alleged that plaintiffs were third-party beneficiaries of the 1969 sales contract

between Frank and Elsa; count II alleged that plaintiffs held easements appurtenant to lot

55; count III alleged that plaintiffs held prescriptive easements for the use of lot 55; count

IV alleged that plaintiffs held implied easements for the use of lot 55; counts V and VI

alleged that defendants were estopped from preventing plaintiffs' use of lot 55; and count

VII alleged that defendants were estopped by the doctrine of estoppel by deed from

preventing plaintiffs' use of lot 55. Count VIII sought damages for defendants' alleged

breach of the 1969 sales contract between Frank and Elsa.

       Defendants filed a motion to dismiss plaintiffs' complaint, arguing that this court's

decision in Nottolini was res judicata to the present case. The trial court agreed and

dismissed plaintiffs' complaint in its entirety. Plaintiffs appealed, and we reversed. We

determined that Nottolini was not res judicata to the present case because there was no

identity of causes of action and no identity of parties. Bohne v. LaSalle National Bank, No.

2--05--0861 (2006) (unpublished order under Supreme Court Rule 23) (Bohne I).

Accordingly, we remanded the matter for further proceedings.



                                               -7-
No. 2--09--0282


       On October 23, 2006, defendants filed an answer to plaintiffs' complaint, denying all

of the substantive allegations of plaintiffs' complaint and again raising the affirmative

defense that plaintiffs' claims were barred by res judicata based on Nottolini.

       In March 2007, plaintiffs filed a motion for summary judgment on counts I, II, III, IV,

and VII of their complaint. In response, defendants argued, among other things, that

plaintiffs' claim of an "implied easement appurtenant" was barred by the statute of

limitations set forth in section 13--118 of the Code of Civil Procedure (Code) (735 ILCS 5/13-

-118 (West 2006)).

       Prior to the trial court's ruling on the motion for summary judgment, defendants filed

a motion for leave to file amended affirmative defenses, which the trial court granted. The

amended affirmative defenses, however, do not appear in the record.

       On July 10, 2007, the trial court denied plaintiffs' motion for summary judgment,

finding that there existed genuine issues of material fact on counts I, II, III, IV, and VII. In

the same order, the trial court also determined that the statute of limitations raised by

defendants did not apply.

       Plaintiffs, in November 2007, filed a motion to continue trial pending the Illinois

Supreme Court's decision in Alderson, 231 Ill. 2d 311. Plaintiffs contended that because

Alderson presented the issue of whether riparian rights could arise in regard to a man-made

quarry, the supreme court's decision could effectively overturn the rationale of Nottolini,

which held that there could be no riparian rights in a man-made quarry. The trial court

denied plaintiffs' motion for a continuance.



                                               -8-
No. 2--09--0282


       In December 2007, plaintiffs filed a motion to amend their complaint to add a count

based on Beacham. The trial court granted plaintiffs' motion, and plaintiffs added count IX,

alleging that because they owned portions of the quarry's lake bed, under Beacham they

were entitled to use the entirety of the quarry's surface waters. Soon after, plaintiffs filed

a motion to amend their complaint to add a count based upon their chains of title. The trial

court granted the motion, and plaintiffs added count X, alleging that the right to use the

quarry for recreational purposes had passed through their respective chains of title. In July

2008, defendants filed an answer to counts IX and X. The answer denied plaintiffs'

substantive allegations and contained no affirmative defenses.

       A bench trial was held from August 4, 2008, through August 13, 2008. At trial,

plaintiffs presented evidence that lot 55 was not coextensive with the quarry and that the

top of the quarry bank and the quarry's waterline were located within the boundaries of

some of the quarryside property owners' lots. Although Dwyer testified that he believed

the quarry was located entirely within the boundaries of lot 55, plaintiffs presented

numerous surveys that indicated that the quarry extended onto some of the properties

surrounding the quarry.      In addition, Morgan, Eugene Bohne, and Mark Bohne all

specifically testified that their lots extended into the quarry.

       Following the presentation of plaintiffs' case, defendants moved for judgment in their

favor pursuant to section 2--1110 of the Code (735 ILCS 5/2--1110 (West 2008)). The trial

court granted the motion with respect to counts I, II, V, VI, VII, IX, and X of plaintiffs'

complaint, but denied it as to counts III and IV. Plaintiffs voluntarily dismissed count VIII.

Defendants then presented their case and the court took the matter under advisement.

                                              -9-
No. 2--09--0282


       Before the trial court issued its judgment, plaintiffs filed a motion to vacate the

dismissal of count IX and to amend count IX to state a claim under the recently decided case

of Alderson, 231 Ill. 2d 311. Plaintiffs contended that Alderson extended riparian rights to

man-made bodies of water. Thus, plaintiffs argued, they were entitled to riparian rights in

the quarry, despite this court's determination in Nottolini that riparian rights did not apply

to artificial bodies of water. On the same day, plaintiffs moved for judgment on their

proposed amended count IX. Nothing in the record suggests that defendants objected to

plaintiffs' request to amend count IX.

       On January 20, 2009, the trial court issued a letter order, granting plaintiffs' motion

to vacate the dismissal of count IX and to amend count IX. The trial court also granted

plaintiffs' motion for judgment on the amended count IX, determining that plaintiffs had

riparian rights in the quarry. Accordingly, the trial court granted plaintiffs a declaratory

judgment, declaring that they and their successors-in-interest had the right to use all of the

surface waters of the quarry for recreational purposes, so long as they did not unreasonably

interfere with the reasonable use and enjoyment of the quarry waters by other shoreline

property owners, and also declaring that Dwyer did not have the right to interfere with

such use of the quarry by plaintiffs.3



        3
            On February 17, 2009, after the trial court had already granted judgment on the amended

count IX, defendants filed a motion to dismiss the amended count IX. The trial court denied this

motion on February 18, 2009. Defendants then filed an answer to the amended count IX on February

18, 2009. Neither of these filings objected to the amendment of count IX.

                                                -10-
No. 2--09--0282


       On February 23, 2009, the trial court entered a final judgment. The trial court granted

judgment in favor of plaintiffs on count IX, as articulated in its January 20, 2009, letter order.

In addition, the trial court found that the Swimming Facility Act (Act) (210 ILCS 125/1 et

seq. (West 2004)) did not apply to the case. Finally, the trial court granted judgment in favor

of defendants on counts I, II, III, IV, V, VI, VII, VIII, and X, finding that plaintiffs failed to

meet their burden of proof on these counts. (It is unclear why the trial court ruled on counts

I, II, V, VI, VII, VIII, and X, as count VIII had already been voluntarily dismissed by

plaintiffs, and the trial court had already granted judgment for defendants on counts I, II,

V, VI, VII, and X.)

       Defendants filed their notice of appeal on March 17, 2009. Following the trial court's

denial of their posttrial motion, plaintiffs filed their notice of cross-appeal on April 13, 2009.



                                         II. ANALYSIS

       On appeal, defendants contend that the trial court erred in four respects: (1) failing

to find that all of plaintiffs' claims were barred by the statute of limitations set forth in

section 13--118 of the Code; (2) granting plaintiffs' motion to amend count IX based on

Alderson and determining that plaintiffs were entitled to judgment under Alderson; (3)

failing to find that Nottolini was res judicata as to the issue of whether defendants held

complete fee ownership of lot 55; and (4) determining that the Act did not apply to the

present case. In their cross-appeal, plaintiffs argue that the trial court erred in granting

judgment in favor of defendants on counts I, II, III, IV, V, VI, VII, and X.

                                    A. Defendants' Appeal

                                              -11-
No. 2--09--0282


       We turn first to defendants' contention with respect to count IX of plaintiffs'

complaint, as we determine that its resolution eliminates, or at least limits the extent to

which we must resolve, the other issues raised in defendants' and plaintiffs' appeals. We

then address the other contentions to the extent necessary.

                                        1. Count IX

       Defendants contend that the trial court erred in allowing plaintiffs to amend their

complaint to include count IX based on Alderson. Under section 2--616(c) of the Code (735

ILCS 5/2--616(c) (West 2008)), "[a] pleading may be amended at any time, before or after

judgment, to conform the pleadings to the proofs, upon terms as to costs and continuance

that may be just." Defendants argue that plaintiffs should not have been permitted to

amend their complaint to add count IX based on Alderson, because the evidence presented

at trial did not support such a claim. Although defendants contested in the trial court the

merits of plaintiffs' Alderson claim, the record on appeal does not contain any written or

oral objection by defendants that plaintiffs' claim was not supported by the evidence

presented at trial. Nor did defendants raise any other reason plaintiffs should not be

allowed to amend count IX. Consequently, defendants have forfeited any claim that the

trial court erred in allowing plaintiffs to amend count IX based on Alderson, because

defendants failed to object in the trial court to plaintiffs' request to amend. McLean

Trucking Co. v. Industrial Comm'n, 96 Ill. 2d 213, 219 (1983) (failure to object to motion for

amendment forfeited any claim of error); Moore v. Roberts, 217 Ill. App. 3d 446, 455 (1991)

(same).



                                            -12-
No. 2--09--0282


       Defendants also contend that even if it was not error for the trial court to permit

plaintiffs to amend count IX to include a count based on Alderson, the trial court erred in

granting plaintiffs judgment on their Alderson claim. A trial court's judgment following a

bench trial will not be disturbed unless it is against the manifest weight of the evidence.

Brynwood Co. v. Schweisberger, 393 Ill. App. 3d 339, 351 (2009). A decision is against the

manifest weight of the evidence where "all reasonable people would find the opposite

conclusion is clearly apparent" (City of Chicago v. Old Colony Partners, L.P., 364 Ill. App.
3d 806, 812 (2006)) or where the finding is unreasonable, arbitrary, or not based on the

evidence presented (Brynwood, 393 Ill. App. 3d at 351). "Where there are different ways to

view the evidence, or alternative inferences to be drawn from it, we accept the view of the

trier of fact as long as it is reasonable." People ex rel. Illinois Historic Preservation Agency

v. Zych, 186 Ill. 2d 267, 278 (1999).

       The trial court found that although the quarry was artificial in origin, plaintiffs had

riparian rights in the quarry and were entitled to the recreational use of all of the surface

waters of the quarry.

       In 1988, the Illinois Supreme Court held in Beacham:

               "[W]here there are multiple owners of the bed of a private, nonnavigable lake,

       such owners and their licensees have the right to the reasonable use and enjoyment

       of the surface waters of the entire lake provided they do not unduly interfere with

       the reasonable use of the waters by other owners and their licensees." Beacham, 123
Ill. 2d at 232.



                                              -13-
No. 2--09--0282


In Nottolini, this court concluded that the term "lake" requires that the body of water be of

natural origin and that, thus, a man-made quarry (the same one at issue in the present case)

could not be considered a "lake." Nottolini, 335 Ill. App. 3d at 1018. We also held that

because riparian rights do not extend to artificial bodies of water, the plaintiffs had no rights

in the quarry, which was man-made. Nottolini, 335 Ill. App. 3d at 1019.

          Five years after Nottolini, the Illinois Supreme Court decided Alderson. In Alderson,

the defendant Fatlan opened a sand quarry in 1966 on leased property located in Will

County. In the process of excavating the quarry, Fatlan unknowingly excavated across the

boundary of the leased property and onto a piece of vacant land owned by the McElvain

family. Alderson, 231 Ill. 2d at 313. After Fatlan discontinued mining operations in 1974,

the quarry was allowed to fill with water. Alderson, 231 Ill. 2d at 313-14. Due to the

excavation onto the McElvain property, some of the water extended onto the McElvain

property. Once the quarry was filled with water, multiple homes were built around the

quarry and it was used by the residents for recreational purposes only, such as swimming,

boating, and fishing. The record did not contain any evidence that any member of the

McElvain family ever used the quarry after it was filled with water. Alderson, 231 Ill. 2d

at 314.

          In 1998, the plaintiffs, Robert and Wanda Alderson, purchased the McElvain

property. Alderson, 231 Ill. 2d at 314-15. Shortly thereafter, the Aldersons posted no-

trespassing signs and blocked the pathway that surrounded the quarry where it crossed

their property. Following unsuccessful litigation in which Fatlan and the other surrounding

property owners claimed adverse possession of the portions of the Aldersons' property that

                                               -14-
No. 2--09--0282


had been quarried and that contained the pathway, Fatlan and some other homeowners

erected a cable fence along the Aldersons' property line where it ran through the quarry.

The fence blocked the Aldersons' access to and use of the quarry waters except those that

lay above their property. Alderson, 231 Ill. 2d at 315.

       The Aldersons then instituted an action seeking, among other things, a declaration

that they had the right to the reasonable use and enjoyment of the entirety of the quarry's

surface waters. Alderson, 231 Ill. 2d at 316. The trial court granted summary judgment in

favor of the Aldersons, finding that the quarry was, for all practical purposes, a lake, and

because the Aldersons owned a portion of the lake bed, they were entitled under the rule

announced in Beacham to the reasonable use of all of the surface waters. Alderson, 231 Ill.
2d at 316-17. The appellate court reversed. Relying on Nottolini, the appellate court

determined that the quarry was not of natural origin and, thus, was not a lake and not

subject to Beacham. Alderson, 231 Ill. 2d at 317.

       The Illinois Supreme Court affirmed the appellate court, but on substantially

different grounds. Our supreme court considered "inadequate" the appellate court's

analysis that a water-filled quarry is not, as a matter of law, a lake. Alderson, 231 Ill. 2d at

319. The court noted that by having all of the physical and functional characteristics of a

lake, an artificial body of water could, for all practical purposes, be a lake. Alderson, 231
Ill. 2d at 319-20. The court further stated that because the water-filled quarry had been used

exclusively as a recreational lake since 1974 and would continue to be used as a lake for the

foreseeable future, it was a man-made lake. Alderson, 231 Ill. 2d at 320.



                                             -15-
No. 2--09--0282


       The issue presented, according to the court, was whether the Beacham rule--that

those who own a portion of the lake bed are entitled to the reasonable use and enjoyment

of the surface waters--could be extended to a man-made lake. Alderson, 231 Ill. 2d at 320.

While the court acknowledged that, generally, riparian rights do not extend to artificial

bodies of water, it went on to say that this did not mean riparian rights could never arise

in regard to owners of land abutting an artificial body of water. Alderson, 231 Ill. 2d at 321.

Rather, the court held that "where the usage of the artificial body of water has long been

settled, it may be appropriate to treat the artificial body as the legal equivalent of a natural

one" under the "artificial-becomes-natural rule." Alderson, 231 Ill. 2d at 322.

       While the court declined to define the rule completely (Alderson, 231 Ill. 2d at 323),

it did, in discussing cases in which it had previously held that an artificial body of water

should be considered legally natural, quote extensively from the case of Saelens v.

Pollentier, 7 Ill. 2d 556 (1956), in which the defendants attempted to fill an artificially created

ditch that had drained waters from the plaintiffs' land for over 50 years. Alderson, 231 Ill.
2d at 321.

               " 'It is immaterial that this ditch in question is an artificial ditch rather than a

       natural stream. We believe that the correct applicable law is stated in 56 Am. Jur. p.

       621, sec. 151, to-wit: "An artificial waterway or stream may, under some

       circumstances, have the characteristics and incidents of a natural watercourse. In

       determining the question, three things seem generally to be taken into consideration

       by the courts: (1) whether the way or stream is temporary or permanent; (2) the

       circumstances under which it was created; and, (3) the mode in which it has been

                                               -16-
No. 2--09--0282


       used and enjoyed. Where the way is of a permanent character, and is created under

       circumstances indicating an intention that it shall become permanent, and it has been

       used consistently with such intention for a considerable period, it is generally

       regarded as stamped with the character of a natural watercourse, and treated, so far

       as the rules of law and the rights of the public or of individuals are concerned, as if

       it were of natural origin."

                                              ***

              *** While technically the ditch would not be a natural watercourse, yet as

       above stated, it was an artificial waterway which by long use became stamped with

       the character of a natural watercourse, and treated, so far as rules of law and the

       rights of the public or any individual are considered, as if it were of natural origin.'

       " Alderson, 231 Ill. 2d at 321, quoting Saelens, 7 Ill. 2d at 561-63.

The Alderson court also held that, at a minimum, application of the artificial-becomes-

natural rule requires that "the party invoking the rule has relied upon use of the artificial

body of water without dispute for a lengthy period of time." Alderson, 231 Ill. 2d at 323.

In support, the court cited cases involving the uncontested use of a body of water for 40 to

50 years. Alderson, 231 Ill. 2d at 323.

       Applying this rule to the Aldersons, the court held that they were unable to

demonstrate that they had used the quarry in an uncontested manner for a lengthy period

of time. Rather, their use of the quarry had been disputed since shortly after they purchased

their property, and because the record contained no evidence that the McElvains had ever



                                              -17-
No. 2--09--0282


used the quarry, the Aldersons could not add on any time the McElvains may have used it.

Alderson, 231 Ill. 2d at 323.

       In the present case, the trial court found that, under Alderson, plaintiffs were entitled

to the reasonable use and enjoyment of the entire surface waters of the quarry, because the

quarry, although artificial in origin, had become legally natural under the artificial-becomes-

natural rule. The trial court determined that the quarry should be considered legally

natural because it is permanent, was created to serve as a source of water recreation, and

had been consistently used for water recreation since the 1920s. The trial court further

determined that because the quarry was the legal equivalent of a lake, plaintiffs, as owners

of lots that abutted lot 55 and extended into the quarry waters, had riparian rights in the

quarry. Defendants advance numerous arguments as to why the trial court erred in making

such a finding, none of which we find to have any merit.

       Defendants first argue that because plaintiffs failed to prove their claims for

prescriptive and implied easements, their claim under Alderson must necessarily fail.

Defendants do not, however, cite any authority for the proposition that the success of a

claim under Alderson depends on the ability to prove the elements of a claim for a

prescriptive or an implied easement. Accordingly, defendants have forfeited this issue. See

210 Ill. 2d R. 341(h)(7) (requiring citation to legal authorities); Vine Street Clinic v.

HealthLink, Inc., 222 Ill. 2d 276, 301 (2006) (points raised in brief but unsupported by

authority are forfeited); Orzel v. Szewczyk, 391 Ill. App. 3d 283, 287 (2009) (same).

Moreover, the Alderson court specifically noted that the riparian rights doctrine that it

discussed was distinct from other methods of obtaining rights to artificial bodies of water,

                                             -18-
No. 2--09--0282


such as prescriptive or implied easements. See Alderson, 231 Ill. 2d at 324 ("Finally, we note

that rights to artificial bodies of water may arise by means other than the riparian rights

doctrine, such as grants, easements by prescription, or easements by implication").

       Defendants next argue that plaintiffs failed to demonstrate that the quarry was

legally natural under the artificial-becomes-natural rule. According to defendants, Nottolini

already adjudicated the quarry to be artificial and such a determination is the law of the

case. To now determine that the quarry is legally natural, defendants argue, would be to

reverse Nottolini. This contention fails for two reasons. First, while Nottolini recognized

that the quarry is artificial in origin (a fact that remains undisputed in the present case) and

thus determined that Beacham did not apply, it never addressed the question of whether

the quarry, although artificial in origin, should be considered legally natural under the

artificial-becomes-natural rule. Thus, a determination that the quarry is legally natural

under the artificial-becomes-natural rule would not reverse Nottolini's determination that

the quarry is artificial in origin; rather, it would simply be the resolution of a separate issue

not presented in Nottolini. Moreover, defendants' contention that Nottolini's determination

is the law of the case fails because the law-of-the-case doctrine "bars relitigation of an issue

previously decided in the same case." (Emphasis added.) Krautsack v. Anderson, 223 Ill.
2d 541, 552 (2006); see also People ex rel. Madigan v. Illinois Commerce Comm'n, 394 Ill.

App. 3d 382, 391 (2009) ("Unlike collateral estoppel, *** the law-of-the-case doctrine applies

to issues already determined in the same case" (emphasis in original)). Needless to say,

although Nottolini and the present case involved the same quarry, they are not the same



                                              -19-
No. 2--09--0282


case and, thus, the law-of-the-case doctrine does not apply. See Madigan, 394 Ill. App. 3d

at 391 (law-of-the-case doctrine did not apply where the cases were not the same).

       Defendants also argue that plaintiffs failed to demonstrate that the quarry was legally

natural under the artificial-becomes-natural rule, because they failed to demonstrate 40 to

50 years of uninterrupted and uncontested use of the quarry for recreational purposes. In

its letter order of January 20, 2009, the trial court made the following specific findings

regarding the historical use of the quarry:

       "The evidence establishes the circumstances under which Lot 55 was created were

       that its owners wished to develop Fox River Beach Subdivision as a resort/vacation

       subdivision 'with fishing, bathing, boating[,] skating, and other summer and winter

       sports right at your door.' [Citation.] For many decades its use has been in

       accordance with the intentions and commitments of the original owner/developers,

       Froetschers and Casurellas. Plaintiffs and their predecessors-in-interests have

       invested in improvements to their properties to enhance their use of the quarry

       waters in reliance on this long term use.

              Over forty years of uninterrupted use of the quarry waters for recreation in

       the manner originally intended by the Fox River Beach owner/developers has been

       testified to by six witnesses in this case, and a seventh, Ethel Thom, daughter of the

       original developers, testified to over seventy years of such use. [Citation.] Not one

       witness has testified that the quarry, or Lot 55, has ever, since the 1920's, not been

       used for recreation such as swimming, fishing, boating, skating and the like by the

       shoreline owners, up until the events of 2005, which are the basis of this case. Such

                                              -20-
No. 2--09--0282


       use had been continuous until this 2005 interruption, by all accounts. The fact of long

       term use of the quarry for recreational purposes has never been a contested issue in

       this case."

The trial court also specifically stated that "[t]he Court credits the testimony of the plaintiffs

and their witnesses as to the historical uses of Lot 55 from 1925 until 2005, when this case

was filed."

       According to defendants, the proof presented at trial was that "since 1969, the

Defendants have contested any one's [sic] use of Lot 55" and that plaintiffs admitted as

much in their complaint. Paragraph 74 of plaintiffs' complaint reads: "From time to time

since 1969 [Frank] Dwyer or his son, Dr. William Dwyer, suggested that [the] Dwyers had

a right to restrict swimming or other use of Lot 55 by other subdivision owners, but use of

the quarry continued uninterrupted by plaintiffs and their predecessors in title." An

allegation that defendants "suggested" that they had a right to restrict swimming or other

uses of the quarry hardly equals an admission that since 1969 defendants actually contested

the use of the quarry by anybody, especially in light of the fact that paragraph 74 goes on

to state that plaintiffs' use of the quarry continued uninterrupted. Moreover, paragraph 74

makes no admission that defendants, in fact, held the right to restrict the use of the quarry.

       Defendants also contend that they contested plaintiffs' use of the quarry by excluding

people from the quarry, asking people to remove items from the quarry, and conditioning

the use of the quarry on compliance with rules and regulations established by defendants.

Dwyer testified that in 2003 he denied Julie Morgan permission to use the quarry and that

after observing guests of Belluomini swimming across the quarry in violation of the rules,

                                              -21-
No. 2--09--0282


he told Belluomini that he would not be permitted to use the quarry if his guests did not

comply with the rules. Dwyer also testified that he distributed to shoreline owners rules

and regulations regarding the use of the quarry. Richard Reuter testified that at one point

one of his trees had fallen into the quarry and that Frank Dwyer asked him to remove it.

       This evidence does not demonstrate that the trial court's determination that the

quarry was used in a continuous and uncontested manner by plaintiffs and their

predecessors-in-interest for over 40 years was against the manifest weight of the evidence,

given the other evidence that was presented on the matter. Morgan testified that despite

Dwyer's statement that she could not use the quarry, she continued to do so until the events

that gave rise to the present case. The record contains several documents that defendants

contend are copies of the rules and regulations Dwyer distributed to plaintiffs and upon

which use of the quarry was conditioned. None of these documents, however, makes any

mention that use of the quarry was conditioned on compliance, and nearly all of the "rules"

and "regulations" are phrased in suggestive, rather than mandatory, language. In addition,

each document refers to reaching a "consensus" among the property owners, asks for the

input and participation of the other property owners, and was co-authored by Ralph

Tredup, a shoreline property owner with no ownership interest in lot 55. Reuter testified

when Frank requested that he remove the tree, he responded that he would do so only once

the weather turned colder, because the tree served as a good habitat for the fish in the

quarry.   Most importantly, however, plaintiffs and their witnesses testified to the

continuous recreational use of the quarry by the shoreline owners for at least 40 years and

that no one had ever suggested, until the events giving rise to the present case, that their use

                                             -22-
No. 2--09--0282


of the quarry was improper or not permitted (with the exception of Julie Morgan). The trial

court specifically credited this testimony and we will not disturb that determination. See

Fontana v. TLD Builders, Inc., 362 Ill. App. 3d 491, 506 (2005) ("as finder of fact, it was the

trial court's role in a bench trial to assess the credibility of witnesses"); In re Marriage of

Pfeiffer, 237 Ill. App. 3d 510, 513 (1992) ("It is not the function of this court to reweigh the

evidence or assess the credibility of testimony and set aside the trial court's determination

merely because a different conclusion could have been drawn from the evidence").

       Defendants make no other arguments as to why the trial court erred in finding that

the quarry should be considered legally natural under Alderson.              Accordingly, we

determine that the trial court's conclusion was not against the manifest weight of the

evidence.

       Defendants also argue that plaintiffs failed to prove that they owned any portion of

lot 55 or the quarry bed, because Nottolini had adjudicated defendants the sole owners of

the quarry bed and because the testimony of professional surveyor Ernst Kohn that

defendants were the sole owners of lot 55 went unrebutted. Neither of these contentions

demonstrates that the trial court's specific findings that plaintiffs owned portions of the

quarry bed were against the manifest weight of the evidence.

       Defendants' contention that Nottolini adjudicated defendants the sole owners of the

quarry bed is without merit because no such determination was made in that case.

Although the court in Nottolini used the terms "lot 55" and "quarry" interchangeably, the

issue of whether lot 55 was coextensive with the quarry, and thus whether anyone other

than defendants had a property interest in the quarry bed, was never reached. Rather, the

                                             -23-
No. 2--09--0282


court in Nottolini resolved the matter by determining that, because a man-made quarry

could not be considered a lake, the Nottolinis were not entitled to any riparian rights in the

surface waters of the quarry. Nottolini, 335 Ill. App. 3d at 1019. Thus, the court's statement

that "defendants retain[ed] complete ownership rights in the quarry" was not a

determination that defendants owned the entirety of the quarry bed, but only that the

Nottolinis had no rights to the use of the quarry's surface waters.

       Similarly without merit is defendants' contention that plaintiffs failed to prove any

ownership interest in lot 55 or the quarry bed because Kohn's testimony that defendants

were the sole owners of lot 55 went unrebutted. Kohn testified that in 2005, he conducted

a boundary survey for Dwyer. He gave no testimony about the ownership of lot 55. A copy

of the survey Kohn performed was entered into evidence at trial. That survey does not

specify who owns lot 55 or the names of any of the owners of the lots surrounding lot 55.

Accordingly, Kohn's testimony that defendants were the sole owners of lot 55 went

unrebutted because Kohn never testified that defendants were the sole owners of lot 55.

       Moreover, we note that whether defendants are the sole owners of lot 55 is irrelevant

to the issue of whether plaintiffs own any portion of the quarry bed. Although defendants

consistently, throughout trial and on appeal, have treated lot 55 as if it were coextensive

with the quarry, nothing in the record establishes such a fact. Rather, Kohn's survey, along

with surveys of other lots surrounding the quarry, indicate that the quarry's banks and

waterline extend outside the boundaries of lot 55 and onto other surrounding lots.

       The trial court specifically found that "[t]he plaintiffs' waterfront lots extend into the

quarry water to some extent before reaching the lot line of Lot 55" and that "[l]and surveys

                                              -24-
No. 2--09--0282


and testimony in evidence show that plaintiffs' lots abut Lot 55 *** and extend into the

quarry waters, some up to fourteen feet and more into those waters." In support of these

findings, the trial court cited numerous land surveys that were admitted into evidence and

testimony offered by several witnesses. Defendants make no argument that these findings

were against the manifest weight of the evidence or that the evidence relied upon by the

trial court was somehow deficient. Accordingly, we hold that the trial court's determination

that plaintiffs owned a portion of the quarry bed was not against the manifest weight of the

evidence.

       Defendants next contend that, in determining that plaintiffs had the right to the

reasonable use and enjoyment of the quarry's surface waters, the trial court failed to

consider that "for the last 40 years, the Defendants have paid the taxes, maintained the

property and managed Lot 55 while experiencing a person drown in this dangerous tract

of land." Defendants do not explain how the payment of taxes or the maintenance and

management of lot 55 affect whether plaintiffs are entitled to use the quarry's surface

waters. Nor do defendants cite any authority for the proposition that the trial court was

required to consider such issues in determining whether plaintiffs had riparian rights in the

quarry. Accordingly, this contention is forfeited. See Roiser v. Cascade Mountain, Inc., 367
Ill. App. 3d 559, 568 (2006) (contention is forfeited where the party fails to present any

reasoned argument or supporting legal authority).

       Finally, defendants contend that (1) the artificial-becomes-natural rule does not apply

to quarries or man-made lakes and instead applies only to streams or other watercourses;

and (2) plaintiffs never presented a claim for riparian rights to the trial court, as evidenced

                                             -25-
No. 2--09--0282


by the trial court's failure to address defendants' right to withdraw permission for

recreational activities on lot 55 and what constituted reasonable use of lot 55. Both of these

contentions are forfeited because they are raised by defendants for the first time in their

reply brief. See 210 Ill. 2d R. 341(h)(7) (points not argued in the appellant's brief are

forfeited); 210 Ill. 2d R. 341(j) (reply brief "confined strictly" to responding to the arguments

presented in the appellee's brief); Sylvester v. Chicago Park District, 179 Ill. 2d 500, 507

(1997) (issues raised for the first time in the reply brief are forfeited). Moreover, with

respect to the claim that the artificial-becomes-natural rule does not apply to quarries,

defendants overlook the glaring fact that the Illinois Supreme Court applied the rule to the

man-made quarry at issue in Alderson but simply found that the rule was not satisfied

because the Aldersons had not demonstrated their uncontested use of the quarry for a

sufficient length of time. See Alderson, 231 Ill. 2d at 323. As to the second contention,

plaintiffs clearly presented a claim for riparian rights to the trial court when they requested,

and were granted, leave to amend count IX to state a claim based on Alderson--a case

involving the sole issue of riparian rights.

                                   2. Statute of Limitations

       Defendants next argue that the trial court erred in not dismissing plaintiffs' complaint

in its entirety based on the statute of limitations set forth in section 13--118 of the Code. We

address this contention only as it relates to count IX because, as we discuss below, our

affirmance of the trial court's decision on count IX eliminates the need to address the trial

court's judgment in favor of defendants on counts I, II, III, IV, V, VI, VII, and X.

       Section 13--118 of the Code provides:

                                               -26-
No. 2--09--0282


              "No action based upon any claim arising or existing more than 40 years before

       the commencement of such action shall be maintained in any court to recover any

       real estate in this State or to recover or establish any interest therein or claim thereto,

       against the holder of the record title to such real estate when such holder of the

       record title and his or her grantors immediate or remote are shown by the record to

       have held chain of title to such real estate for at least 40 years before the action is

       commenced, unless such claimant, by himself or herself, or by his or her attorney or

       agent, or if he or she is a minor or under legal disability, by his or her guardian,

       trustee, either parent, or any other person acting in his or her behalf shall within 40

       years after the claim upon which such action is based arises, file in the office of the

       recorder of the county wherein such real estate is situated, a verified statement

       definitely describing the real estate involved, the nature and extent of the right or

       interest claimed, and stating the facts upon which the same is based. However, the

       holder of the record title to such real estate shall not be entitled to the protection of

       Sections 13--118 through 13--121 of this Act if the real estate is in the adverse

       possession of another." 735 ILCS 5/13--118 (West 2006).

Defendants argue that plaintiffs' claims were not brought within 40 years and, thus, were

barred by section 13--118.

       We determine that defendants have forfeited any claim that count IX was barred by

section 13--118 of the Code, for failure to raise it in the trial court. Although defendants

raised section 13--118 as an affirmative defense to other claims of plaintiffs, nothing in the

record indicates that defendants ever argued in the trial court that count IX was barred by

                                              -27-
 No. 2--09--0282


section 13--118 of the Code. Accordingly, any contention that the trial court erred in failing

to dismiss count IX on this basis is forfeited. Smith v. Menold Construction, Inc., 348 Ill.

App. 3d 1051, 1058 (2004) ("a statute of limitations is an affirmative defense which a

defendant forfeits if not raised"); Ward v. Community Unit School District No. 220, 243 Ill.

App. 3d 968, 975 (1993) ("Defendants waived the issue of the application of the Tort

Immunity Act for this appeal by failing to raise it in the trial court").

                                3. Nottolini and Res Judicata

       According to defendants, the trial court erred when it failed to find that defendants

held complete fee ownership in lot 55 as previously determined in Nottolini. According to

defendants, Nottolini is res judicata on the issue of defendants' complete fee ownership of

lot 55. Defendants' contention fails for several reasons.

       First, the ownership of lot 55 was never at issue in the present case. None of the

plaintiffs claimed an ownership interest in lot 55, and all acknowledged that title to lot 55

was held by defendants. Rather, plaintiffs simply sought, under various legal theories, a

declaration of their rights to use the quarry for recreational purposes. As a result, even in

determining that plaintiffs had a right to use the entire surface waters, the trial court, in its

final judgment, made no determination that altered defendants' ownership rights in lot 55.

In fact, the trial court acknowledged in its final judgment that defendants are the owners

of lot 55.

       Although the trial court did make the factual findings that plaintiffs' "waterfront lots

extend into the quarry water to some extent before reaching the lot line of Lot 55" and that

"[l]and surveys and testimony in evidence show that plaintiffs' lots abut Lot 55 *** and

                                              -28-
No. 2--09--0282


extend into the quarry waters, some up to fourteen feet and more into those waters," such

findings are not the equivalent of findings that plaintiffs have some ownership interest in

lot 55; instead, they merely reflect that the trial court found that the quarry was not

completely contained within the boundaries of lot 55, but that it also extended onto the

surrounding lots belonging to plaintiffs. Nor is plaintiffs' contention that they own a

portion of the quarry bed necessarily a contention that they own a portion of lot 55. More

important, however, is that a determination that plaintiffs own a portion of the quarry bed

is not inconsistent with the decision in Nottolini. The issue of whether the boundaries of

lot 55 completely encompass the quarry or whether the quarry extends beyond the

boundaries of lot 55 was neither raised nor litigated in Nottolini; the outcome in Nottolini

was based entirely on the determination that the quarry was a man-made body of water to

which riparian rights did not extend.

       Moreover, we determined, in the earlier appeal in this case, that Nottolini does not

bar plaintiffs' claims under the doctrine of res judicata, because there was no identity of

causes of action and no identity of parties. Bohne I, No. 2--05--0861. We concluded that

there was no identity of causes of action in part because the cause of action in Nottolini--a

claim for riparian rights under Beacham--was distinct from the causes of action that

plaintiffs were alleging at that time--easements, estoppel, and contract. Defendants contend

that because plaintiffs now seek riparian rights under Alderson, there is an identity of

causes of action and that, thus, Nottolini does serve as res judicata. Whether defendants'

contention has any merit and whether we could even revisit the issue at this juncture are

irrelevant, as we also determined that there was no identity of parties. Defendants make

                                            -29-
No. 2--09--0282


no argument as to how our determination in Bohne I that there was no identity of parties

was erroneous, and without a determination that there is an identity of parties in the

present case and in Nottolini, the doctrine of res judicata cannot apply. See Hudson v. City

of Chicago, 228 Ill. 2d 462, 467 (2008) ("Three requirements must be satisfied for res judicata

to apply: (1) a final judgment on the merits has been rendered by a court of competent

jurisdiction; (2) an identity of cause of action exists; and (3) the parties or their privies are

identical in both actions").

                                  4. Swimming Facility Act

       Finally, defendants argue that the trial court erred in determining that the Act did

not apply to this case. At trial, defendants put on evidence in an attempt to show that they

would be subject to the provisions of the Act if plaintiffs were afforded rights to use the

quarry. According to defendants, they would be subject to an "undue burden" if they were

subjected to the Act, because, under it, they would have to, among other things, obtain

licensing and comply with the rules and regulations of the Department of Public Health.

The trial court determined that the Act did not apply to the present case, even if plaintiffs

were granted rights to use the quarry, because the Act regulates only public beaches and

not those private beaches utilized by the shoreline owners on the quarry.

       Defendants spend considerable time arguing why the Act does, in fact, apply to the

present case, but they do not explain what effect the applicability of the Act has in this case

except to say that subjecting defendants to the Act places an "undue burden" on them and

"grant[s] Plaintiffs all of the benefits of Lot 55 without imposing any responsibility on them



                                              -30-
No. 2--09--0282


whatsoever." Ironically, while claiming that the application of the Act would subject them

to an undue burden, defendants seek a declaration that the Act applies.

       In addition to failing to explain how the applicability of the Act has any bearing on

the ultimate relief granted in this case, defendants fail to cite any authority for the

proposition that "undue burden[s]" and the allocation of responsibilities should be taken

into consideration in determining whether plaintiffs are entitled to riparian rights under

Alderson. Consequently, this contention is forfeited. See 210 Ill. 2d R. 341(h)(7); Vine Street

Clinic, 222 Ill. 2d at 301; Orzel, 391 Ill. App. 3d at 287.

                                  B. Plaintiffs' Cross-Appeal

       In their cross-appeal, plaintiffs argue that the trial court erred in granting judgment

in favor of defendants on counts I, II, III, IV, V, VI, VII, and X. Each of these counts

ultimately sought a declaration of plaintiffs' rights to use the entirety of the quarry's surface

waters for reasonable recreational use without unreasonable interference by defendants.

As the trial court granted such relief under count IX and we have affirmed that judgment,

we need not address whether plaintiffs are entitled to the identical relief under other legal

theories.

                                      III. CONCLUSION

       For the foregoing reasons, we affirm the judgment of the Kane County circuit court.

       Affirmed.

       McLAREN and HUTCHINSON, JJ., concur.




                                               -31-